Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered May 18, 1998, convicting defendant, after a jury trial, of crimi*5nal possession of a weapon in the third degree, and sentencing him to a term of 7 years, unanimously affirmed.
Defendant failed to meet his burden in support of his challenges for cause to three prospective jurors (see, People v Morgan, 265 AD2d 230, lv denied 94 NY2d 905). Defendant’s inquiries of these jurors were too limited and ambiguous to form a basis upon which to conclude that any of the jurors were biased, and defendant made no effort to expand these inquiries. Concur — Sullivan, P. J., Rosenberger, Nardelli, Tom and Lerner, JJ.